DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external shape of the second piezoelectric element being larger than an external shape of the first piezoelectric element as seen from the thickness direction of the vibration plate (claims 4 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Iwazaki (US20160049574, hereinafter Iwazaki) in view of Keski-Jaskari (EP3018825, hereinafter Keski-Jaskari)
Regarding claim 1, Iwazaki discloses a vibration unit (Fig. 1B) comprising: a vibration device (10) including a first piezoelectric element (140) having a sheet shape, a second piezoelectric element (140) having a sheet shape and extending parallel to the first piezoelectric element, and a vibration plate (200) including one main surface (211) on which the first piezoelectric element is arranged and the other main surface (212) on which the second piezoelectric element is arranged; and a control unit (300), and wherein each of the first piezoelectric element and the second piezoelectric element has a configuration where a piezoelectric body is interposed between a first external electrode and a second external electrode in a thickness direction of the vibration plate. 
Iwazaki is silent regarding the electrode arrangement, control unit including a sensor circuit that detects an electromotive force occurring in the first piezoelectric element, and a drive circuit that applies a drive voltage to the second piezoelectric element when the electromotive force is detected by the sensor circuit. 
Keski-Jaskari discloses a piezoelectric sensor (2) connected to a drive unit (1101) that drives a second piezoelectric element. The controller receives information from the piezoelectric sensor and produces a drive signal for the second piezoelectric (Paragraphs 12-14). Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to connect the sensor and the actuator to the control unit in order to receive a signal from the first piezoelectric element and generate a driving signal for the second piezoelectric element in response to the sensed characteristics of the first piezoelectric element.
Regarding claim 2, the vibration plate (200) is made of a conductive material (paragraph 59). 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claims 3 and 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837